Mr. Chief Justice Shepard
delivered the opinion of the Court:
Under the former laws the courts had no power to review the *475action of the head of a department in discharging an employee for inefficiency. Keim v. United States, 177 U. S. 290, 44 L. ed. 774, 20 Sup. Ct. Rep. 574; United States ex rel. Taylor v. Taft, 24 App. D. C. 95.
August 23, 1912, the act of Congress was passed which is relied on in this case as changing that rule.
Passing by the question whether the Navy Yard in Washington is a part of the executive department of the Navy within the terms of that act, we assume for the purposes of this case that it was so intended. It appears nevertheless that the Civil Service Commission had never exercised the authority conferred thereby to establish a system of efficiency ratings for the classified service in the several executive departments of the District of Columbia.
That this proviso exempted discharged soldiers from discharge or dismissál has no effect. The proviso is a part of the section, and is not intended to have an independent operation.
This being the case, there is no foundation for the action, and the judgment is affirmed with costs. Affirmed.